Title: Thomas Jefferson to David Copeland, 24 July 1809
From: Jefferson, Thomas
To: Copeland, David


          Dear Sir  Monticello July 24. 09.
           In my letter of June 25. I mentioned the request I should make to Commr Ladd to postpone the meeting of the parties in the suit of Gilliam v. Fleming to October, when we might hope a full & effectual meeting, & a final settlement of matters which are every day vanishing from memory & knolege. he has fixed on the 20th of Oct. at 9. A.M. at his office, of which he desired me to write you notice. I have written to messrs Skipwith, Eppes & Fleming urgently to attend, as I shall certainly do myself, and hope we shall have the pleasure of seeing you there. I think your knolege of most of the transactions will be of essential service towards the rendering justice to all parties. I salute you with assurances of great esteem & respect.
          
            Th:
            Jefferson
        